*600No opinion. Held, (1) that the resolutions of the board of supervisors mentioned in question 1, stated in the submission, do not prevent the county from interposing the statute of limitations; (2) that the plaintiff is entitled to recover the'taxes appropriated within six years prior to February 7, 1891, the date of the submission, with interest; and judgment therefor is ordered in favor of the plaintiff against the defendant, with costs. The formula of the judgment to be settled upon five days’ notice before Hardin, P. J.